Citation Nr: 0201303	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1998 for the award of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had verified active duty from August 1969 to July 
1973, with additional unverified active service, with total 
active service of 25 years, six months, and 10 days.  He died 
in February 1996.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appellant testified at a Board videoconference hearing 
before the undersigned Member in December 2001.  A transcript 
of that hearing is associated with the claims folder for 
consideration of the claim on appeal.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The RO denied the appellant's March 1996 claim for 
service connection for the cause of the veteran's death in a 
March 1996 rating decision.  On appeal, the Board also denied 
the appellant's claim in a January 1998 decision.  

3.  The RO received a request to reopen the claim for service 
connection for the cause of the veteran's death on February 
4, 1998.  There was no intervening relevant correspondence or 
communication from the appellant or her representative.  

4.  The RO awarded service connection for the cause of the 
veteran's death in a December 1999 rating action based on new 
evidence establishing a direct relationship between the cause 
of death and a service-connected disability.   


CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 
1998 for the award of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1999 rating decision and May 2000 statement of the 
case, the RO provided the appellant and her representative 
with the applicable laws and regulations and gave notice as 
to the evidence needed to substantiate her claim.  Because 
the disposition of the claim is dependent upon the history of 
the appellant's claim, as discussed in detail below, there is 
no reasonable basis for VA to provide any assistance in 
securing additional evidence.  Finally, the appellant has had 
ample opportunity to present evidence and argument in support 
of her claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  The effective date of an award of 
dependency and indemnity compensation, for which application 
is received within one year from the date of death, will be 
the first day of the month in which the death occurred; 
otherwise, it will be the date of receipt of the claim.  
38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  In the case of a 
reopened claim, the effective date is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the claimant does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  In addition, a Board 
decision that is not properly appealed also becomes final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104.  See 38 U.S.C.A. § 7266 (procedure for appealing 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court)).  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).

In this case, the veteran died in February 1996.  The 
appellant submitted a claim for dependency and indemnity 
compensation based on service connection for the cause of the 
veteran's death in March 1996.  The RO denied that claim 
later in March 1996.  The appellant duly appealed that 
decision to the Board.  In a January 1998 decision, the Board 
denied service connection for the cause of the veteran's 
death, on both a direct basis and on a presumptive basis as 
due to herbicide exposure in service.  The appellant did not 
appeal the Board decision to the Court.    

The RO received from the appellant a request to reopen her 
claim for service connection for the cause of the veteran's 
death on February 4, 1998.  The request included a statement 
from a private physician that established a link between one 
of the veteran's service-connected disabilities and his cause 
of death.  The RO granted dependency and indemnity 
compensation for service connection for the cause of the 
veteran's death in a December 1999 rating decision.  It 
ultimately assigned an effective date of February 4, 1998.  
The appellant properly appealed the decision, alleging 
entitlement to an effective date in February 1996.    

Initially, the Board finds that the appellant's initial claim 
was denied, both by the RO and the Board.  Those decisions 
are final.  Therefore, despite the appellant's assertion that 
she continuously prosecuted her claim, an effective date 
based on the initial March 1996 claim is not allowable.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).  In addition, review of the claims folder 
reveals no correspondence or communication from the appellant 
or her representative between the January 1998 Board decision 
and February 4, 1998 expressing an intent to reopen the 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a).  Therefore, the date 
of the claim for purposes of establishing an effective date 
is February 4, 1998.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(c)(2).

The Board notes that an effective date earlier than the date 
of claim is permitted in certain circumstances when the 
ultimate award is based on a change or liberalization of VA 
law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, 
such a situation is not present in this case.  The December 
1999 rating decision clearly states that it established 
service connection on a direct basis as a result of new 
medical evidence establishing a link between the cause of the 
veteran's death and his service-connected disability.  
Accordingly, there is no basis in the record for an effective 
date for service connection for the cause of the veteran's 
death earlier than February 4, 1998.      


ORDER

An effective date earlier than February 3, 1998 for the award 
of service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

